Citation Nr: 0100213	
Decision Date: 01/05/01    Archive Date: 01/11/01	

DOCKET NO.  99-14 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability as secondary to the veteran's service-connected 
shell fragment wounds of the legs.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral 
neuropathy.

3.  Entitlement to increased (compensable) evaluations for 
residuals of shell fragment wounds of both legs and the left 
arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to May 1969.  
By rating action dated in March 1986 the Department of 
Veterans Affairs (VA) Medical and Regional Office Center, 
Wichita, Kansas, inter alia, denied entitlement to service 
connection for a low back disability, claimed as due to a 
fall in service.  In September 1996 the veteran submitted a 
claim for service connection for a low back disability as 
secondary to the shell fragment wound residuals of his legs.  
He also claimed service connection for peripheral neuropathy 
and an increased evaluation for the shell fragment wound 
residuals.  In a December 1996 rating action the regional 
office held that new and material evidence had not been 
submitted to reopen a claim of service connection for a low 
back disability.  Service connection for peripheral 
neuropathy was denied.  The veteran was duly notified of the 
decisions and did not submit an appeal. 

 In November 1998 the veteran again submitted a claim for 
service connection for a low back disability and peripheral 
neuropathy as well as claims for increased ratings for the 
shell fragment wound residuals.  In a May 1999 rating action, 
the regional office again denied entitlement to service 
connection for a low back disability and held that new and 
material evidence had not been submitted to reopen a claim of 
service connection for peripheral neuropathy.  The regional 
office confirmed and continued the noncompensable evaluations 
for the shell fragment wounds of the veteran's legs and left 
arm.  The veteran appealed from those decisions.


REMAND

The veteran's service medical records reflect that in 
September 1967 he sustained multiple small shell fragment 
wounds involving the left buttock, left forearm and both 
legs.  The wounds were debrided under local and spinal 
anesthesia.  There was no artery or nerve damage, and no 
indication of muscle damage.  He was hospitalized for 13 days 
and then on light duty for 10 days.   

When the veteran was examined by the VA in August 1969 there 
was a scar immediately distal and lateral to the left knee 
that was nondepressed and nonadherent.  There was also a scar 
in the upper pretibial area that was nondepressed and 
nonadherent.  Examination of the right leg showed a scar 
directly over the tibial tuberosity.  There was another scar 
in the mid portion of the pretibial area that was also 
nondepressed and nonadherent.

By rating action dated in October 1969 service connection was 
established for scars as residuals of shell fragment wounds 
of both legs and the left arm.  They were rated 
noncompensable under Diagnostic Code 7805.

The veteran was hospitalized at a VA hospital in April 1986 
and a diagnosis of peripheral neuropathy was made.

In September 1996 the veteran submitted a claim for increased 
evaluation for the shell fragment wound residuals.  He also 
claimed service connection for a low back condition secondary 
to the shell fragment wound residuals and claimed service 
connection for peripheral neuropathy.

The veteran was afforded VA orthopedic examinations in 
November 1996.  On examination of the lumbar spine there was 
some limitation of motion.  The diagnosis was mild 
hypertrophic spondylosis of the lumbar spine.  The veteran 
complained of constant aching involving both knees.  The 
examination showed small puncture areas involving the right 
leg and one involving the left leg.  The diagnosis was status 
post shrapnel injury to both knees with small metallic 
fragments remaining in the soft tissue of the left knee.

The veteran was also afforded a VA neurological examination 
in November 1996. The findings of an electromyogram study 
were consistent with peripheral polyneuropathy.

In November 1998 the veteran submitted claims for increased 
evaluations for the shell fragment wound residuals and 
service connection for a low back disability and peripheral 
neuropathy.

VA outpatient treatment records were received reflecting that 
the veteran was seen in October 1998 with a complaint of left 
knee pain.  The examination reflected that the left knee was 
swollen with tenderness.  The regional office also received 
VA X-ray studies dated from 1992 to 1999.  X-ray studies in 
1999 show degenerative osteoarthritic changes involving the 
lumbosacral spine and degenerative changes involving both 
knees with residuals of a shrapnel wound of the left knee.  
Other outpatient treatment records note that he had 
polyarthralgia, emphysema, and gastritis.  He was also a 
heavy smoker.  

The Board notes that the VA has a duty to assist a veteran in 
connection with his claims.  The duty to assist includes 
providing a medical examination or medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096,____,(2000), (to be 
codified at 38 U.S. Codes §§ 5103 and 5103A).

In this case, the veteran has not been provided a VA 
examination in connection with his recent claim for increased 
ratings for the shell fragment wound residuals of his legs 
and left forearm.  He has also not been provided examinations 
to determine whether the low back disability and/or 
peripheral neuropathy may be related to the service-connected 
shell fragment wounds of the lower extremities.  Accordingly, 
the Board believes that additional medical information should 
be obtained and the case is REMANDED to the regional office 
for the following action:

1.  The veteran should be afforded 
special orthopedic and neurological 
examinations in order to determine the 
current nature and severity of the shell 
fragment wound residuals involving his 
legs and left forearm and to determine 
the etiology of any low back disability 
or peripheral neuropathy.  All indicated 
special studies should be conducted.  To 
the extent possible, the examiner(s) 
should express opinions as to whether any 
low back disability or peripheral 
neuropathy is related to the shell 
fragment wounds of the veteran's lower 
extremities.  The claims file is to be 
made available to the examiner(s) for 
review.

2.  The veteran's claim should then be 
reviewed by the regional office.  If the 
determination regarding any of the 
matters on appeal remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested actions.


		
ROBERT D. PHILIPP
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



